                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

Scartelli Construction
Services, Inc.,
                                                       No.3:18-cv-1164
                            Plaintiff,
                                                        (Judge Caputo)
       v.

Chesapeake Building
Components, Inc.,

                   Defendant.


                                MEMORANDUM

      We consider here a Motion to Strike the Declarations of Ralph Scartelli,

John L. Ludwig, and Lawrence Ludwig, Esquire, filed by Defendant Chesapeake

Building Components, Inc. (Doc. 34). Chesapeake asserts that the declarations in

question relate improperly to the “Dickson City Project”, a project that this Court

had previously ruled to have no relevance to this lawsuit and, for that reason, had

directed Plaintiff Scartelli Construction Services, Inc. to file an Amended

Complaint. (See Doc. 14). Chesapeake also asserts that the declaration includes

inadmissible hearsay concerning previous litigation conducted between these

parties before District Justice John Mercuri in Lackawanna County.

      Chesapeake is correct that the challenged declarations do include comment

concerning the “Dickson City Project”. Significantly though, relevant portions of
the declarations of Ralph Scartelli and John L. Ludwig both indicate that Scartelli

Construction Service, Inc. “never received or was otherwise aware of the

boilerplate text” in connection with the controversy (the “North Pocono Library

Project”) that concerns this lawsuit. (See Doc. 30-1 at ¶ 7 and Doc. 30-2 at ¶ 10).

The “boilerplate text” referenced in the Plaintiff’s declarations is a forum selection

clause that served as the basis for Chesapeake’s argument that this case should

have been transferred to Maryland. That boilerplate text came to the Court’s

attention via the Supplemental Declaration of Edward Basham, III, a principal of

Chesapeake.

      Defendant Chesapeake also asserts that the Declarations of Ralph Scartelli

and John L. Ludwig include inadmissible hearsay in the form of statements

attributed to District Justice Mercuri and one Tim Brining. These statements were

referenced by Plaintiff to bolster its argument that litigation of this matter must be

conducted in Pennsylvania due to the supposed res judicata effect of District

Justice Mercuri’s decision in prior litigation between these parties concerning the

“Dickson City Project”. In rejecting Chesapeake’s Motion to Change Venue (Doc.

21), this Court did not rely to any extent on the principle of res judicata and,




                                          -2-
indeed, did not even reference Plaintiff’s argument to that effect.1 Thus, statements

or decisions attributed to District Justice Mercuri or Tim Brining had no bearing

whatsoever on the Court’s previous rulings. Rather, as the Court’s Memorandum

of January 23, 2019 made clear, Defendant’s motion regarding venue was rejected

due to the “factual murkiness” caused by the imprecise documentation of the

parties’ agreement and the lack of clear evidence that the “boilerplate text”

referenced in the Basham Declaration was ever seen by any principal of Plaintiff

prior to the date (August 10, 2012) that Dominick Scartelli, Jr. executed an

agreement to purchase a “roof system” from Chesapeake. (Doc. 39 at 4-5). As

previously indicated, it was Chesapeake’s submission of the Basham Declaration

that provoked Plaintiff’s submission of the Scartelli and Ludwig Declarations.

       Critically, once Chesapeake summitted the Basham Declaration, the Court

had an obligation to consider counter declarations filed by Plaintiff. Rule 12 (d) of

the Federal Rules of Civil Procedure states:

             If, on a motion under Rule 12 (b)(6) or 12 (c), matters

             outside the pleadings are presented to and not excluded by

             the Court, the motion must be treated as one for summary




       1
         Inasmuch as Plaintiff did not cite any relevant authority to support its argument that a
Pennsylvania Magisterial Court decision could ever have res judicata effect, the Court had rejected
that argument without comment in its Memorandum of January 23, 2019. (Doc. 39).


                                               -3-
              judgment under Rule 56. All parties must be given a

              reasonable opportunity to present all the material that is

              pertinent to the motion.

Neither party even alluded to Rule 12 (d) in their briefs much less discussed its

effect.

          When Chesapeake presented the Basham Declaration, a matter “outside the

pleadings” in the context of Rule 12 (d), the Court was obliged to afford Plaintiff

“a reasonable opportunity to present all the material that is pertinent to the

motion.” The Court regards the declarations that Chesapeake would have it strike

to be clearly and obviously pertinent to Plaintiff’s argument contra to

Chesapeake’s motions. The Court’s Memorandum of January 23, 2019 (Doc. 39)

essentially treated Chesapeake’s motion to dismiss as one for summary judgment

under Rule 56 of the Federal Rules of Civil Procedure as required by Rule 12 (d).

Indeed, the Court referenced “a substantial question of fact as to whether the

parties ever reached mutual agreement regarding where contract disputes could be

lodged” and other questions of fact regarding the time for performance and the

conformity of the goods for their intended purpose. (Doc. 39 at 5). While the

Court did not expressly mention Rule 56 in its Memorandum, its determination

was nonetheless based upon analysis of all relevant material as required by Rules




                                            -4-
12 (d) and 56. It is axiomatic that the existence of a material issue of fact precludes

a grant of summary judgment.

      Apart from any discussion regarding the evidentiary value of the contested

declarations, there can be no doubt that the Court had an obligation to consider

them. Having done that for the limited purposes described above, the Court is

satisfied that this case must move forward. Accordingly, Chesapeake’s motion

(Doc. 34) will be denied. An Order consistent with this determination will be filed

contemporaneously.

                                                By the Court:


                                                S/A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge

Dated: February 5, 2019




                                         -5-
